Carpenter, J.,
(dissenting). I am not satisfied that the notice given to the plaintiff by the defendants, that they would not again occupy the premises, ought to be regarded as a waiver of reasonable diligence. Assuming that the court has rightly construed the statute, (on that point I say nothing,) I think the plaintiff ought to be held to a strict compliance with all its provisions. One requirement, by implication, is that he shall restore the building in a reasonable time. This, it is expressly found, he did not do. It is true that a man will not ordinarily be heard to complain of a delay that does him no harm. But that is not the question. The plaintiff is seeking to take advantage of a somewhat arbitrary statute, and one which has or may have a harsh operation. The question is—is he in a condition to do so ? In order to do so must he not place himself wholly within its provisions? Is an excuse for not complying with it sufficient? Again. The defendants immediately after the fire did all they could to surrender the premises, and the “plaintiff accepted the conduct and declarations of the defendants as a final breach of all the covenants in the lease on their part to be kept and performed, and accepted the premises, but did not intend thereby to in any way release the defendants from his claim against them *550for damages arising from said breach.” The plaintiff then waited two months before contracting for re-building; on the 1st of January, 1885, six weeks or more before the building was completed, he let one of the rooms, which was formerly occupied by the defendants, and which was not destroyed by the fire, to another party for sixteen months; and after the new building was substantially completed, he let the rooms from time to time as he saw fit. Now all this satisfies me that the plaintiff accepted the premises when surrendered to him and elected to treat the lease as at an end. If so I am unable to see how it could be kept in force for the purpose of recovering either rent under the statute or damages.
Moreover, he had put it out of his power to allow the defendants to occupy the premises as before. Suppose they had desired and proposed to resume possession on the 14th of February, 1885, and the plaintiff had refused, as he must have done under his contract with others; how would the parties have stood then? Will it be contended that the plaintiff could then have recovered rent under the statute? If it be said that they did not offer to re-oecupy, my answer is that they were not bound to. A room which “ was a material part of the premises occupied by the defendants,” had been leased to others; the office had not been partitioned off; and the elevator was in no condition for use. So that the premises were not then in fact restored, and we cannot know that there has ever been a time when the defendants could have resumed the possession of the premises. An offer to resume would have been nugatory—not through the defendants’ fault, but the plaintiff’s. Must not the defendants then stand as they would have done if they had actually proposed to occupy the premises?
But aside from any offer to resume possession: the last clause of the statute is, “ he shall then pay the rent, and may again occupy it.” Before the plaintiff can avail himself of the statute he must put the property in such condition as that the defendants can occupy it. This seems too *551clear to require argument; and this, it must he conceded, he has not done.
In this opinion, Stoddard, J., concurred.
Hote. Occasional expressions in law treatises and opinions have left the question of the effect of the rescission of a contract in some doubt. The law dictionaries concur in defining a rescission as the “destruction, annulling, abrogating or making void of a contract.” It would seem clear that a contract thus annulled and made void cannot be made the basis of a suit for its breach. The books all agree that where one party would otherwise have a right to rescind the contract, he cannot do so where the parties would not by the rescission be left in statu quo. But this is no objection to a rescission by both parties. There is no limitation to their joint power to deal with their own contract. But where a contract is thus rescinded, and the parties are not left in statu quo, the necessary right of action to recover that condition accrues to one or both the parties ; and it is believed that the demands of the status quo are the precise measure of the rights of action that accrue upon the rescission of a contract.
Thus, one party contracts to buy and the other to sell a piece of land; the land is conveyed to the purchase!-, but before he has paid for it the parties rescind the contract. Here the purchaser has the title to a piece of land to which he has no right; the other party can sue for and recover it. A man is paid in advance for a horse that he is to deliver; before the deli vei'y the parties rescind the contract; here the proposed vendor has the price of the horse in his hands, bxit has no right to keep it. The other party can sue for money held to his use. There may be a right of action on both sides. The party who was to buy the land in the ease supposed may have paid in part for it. Here, on the l'escinding of the contract, the original owner of the land can recover it ixx a proper action, and the other party can x'eeover the money he has paid.
The reseindixxg of the contx'act does xxot, however, leave the case as if it never existed. It explains, gives character to, and sanctions whatever was done under it while the contract was in foi'ce. Thus the possession of land under a contract of purchase afterwards rescinded, retains the character that it had under the contract, and does not become a tenancy, though the original light of the owner revives and he can x'eeover the possession in an action at law. This point is involved in the reasoning of the court in Vandenheuvel v. Storrs, 3 Conn., 208, although that was not a case of a rescinded contract.
It is laid down in the books without qualification that a contract cannot be rescinded in part, but must be rescinded if at all in whole. Bouvier’s Law Diet., Rescission. One reason may be that the annulling of a part of the contract would be rather an altei’ation than a rescinding of it. But there would seem to be no good reason why a contract may-not be rescinded as to everything executory under it, and left good so far as it has been executed on both sides. Thus a policy of life insurance for a term of years may have run for a part of the term, the premiums have been regularly paid and the assui'ed have had full insurance for the time, and at last, under a claimed *552act of forfeiture, the insurance company may refuse to keep it in force, and the assured may join with them in rescinding the contract. Here there would seem to be no good reason why the assured should recover the premiums he has paid, having had their equivalent in a valid insurance. The case would of course be different if the insurance .were for the entire term of life, as here the premiums would be greater, and the excess would have gone to pay for the final payment of the policy, certain in this case and contingent in the other. The latter is essentially the case of Day v. Conn. General Life Ins. Co., 45 Conn., 480. Under the charge of the court below the jury returned a verdict for the assured for the full amount of the premiums he had paid. The Supreme Court reversed the judgment, holding that the action, based on an implied agreement of the insurance company to accept the premiums and keep alive the policy, could not be sustained, and it was not necessary for it to decide whether all the premiums could have been recovered back if the contract had been rescinded. It would seem as if, upon a mutual rescission of such a policy, the insurance company would have had as good a right to recover for the valid insurance they had furnished the plaintiff, as he would have to recover the money he had paid the company for the insurance. As the two sums would not balance, a part of the premium being for the future payment of the policy, there was no part fully executed by the parties which could be separated from the executory part, making a whole rescission necessary, if any; but this would have left the insurance company a right to recover for the insurance it had furnished, what it was fairly worth, either by a direct action or by a set-off against the suit of the insured to recover back the premiums paid. The correct principle would seem to be that the mutually executed part of a contract might stand, while the executory part could be rescinded, if they could be separated.
The rescission of a contract is spoken of in some of the books as a conclusion of law from acts of the party having the right to join in a rescission, even where he did not intend to rescind. But it is believed that the better, and most generally sustained rule is, that it is essentially a question of intention. There would seem to be no good reason why, when the intention of the parties is the great thing sought after in construing a contract, the real intention should not be the vital thing in construing acts that may be evidence of a rescission. Thus, an abandonment of a tenement by a lessee, with a declaration that he should never return,and possession taken by the lessor, has been given as an illustration of acts by the lessee which the law will construe as a rescinding of the contract by him. But such taking possession may have been an absolute necessity on the part of the lessor. His insurance policy would in most cases require the tenement, if a dwelling house, to be occupied. Such possession might be necessary for its care and protection. Its occupancy by a new tenant might be the lessor’s only practicable mode of protecting the property, and as all rent received would so far reduce the indebtedness of the original lessee, it would seem clear that such a reasonable and practically necessary course should not be construed as carrying with it an intention to rescind the lease. In the principal case the statute provides expressly that lessees, in case of an injured building, “ may quit possession,” and that after the building has been restored they “shall *553then pay the rent and may again occupy.” The defendants then did the plaintiff in that case no wrong in quitting possession, and after he had made the repairs their obligation under the statute was to pay rent. Their neglect to occupy could not affect this obligation. On their quitting possession, the possession necessarily reverted to the plaintiff, and remained in him necessarily until they returned and resumed occupation. It is difficult to see how this taking or holding possession on his part could be construed as a rescission of the contract independently of his intention. The correct principle must be that the intention of a party must be the principal factor in construing his acts in such a case.
The authorities seem to be ample that where a party refuses absolutely to perform a contract, the other party, without rescinding the contract, may take such a course as will preclude performance by the first party. Thus, a man contracts to render service as a servant for a year, and the master agrees to pay him a certain sum per month. The latter, before the year begins notifies the former that he shall not employ him, or after the year has begun dismisses him. Here the servant may hire himself to another person; indeed it is held in all the cases that he is bound to seek employment; and yet he is placing it out of his power to return to the first master’s service if the latter should change his mind and call for him. So I may contract with a builder to erect a house for me on my lot. He fails to begin the work and notifies me that he shall not do it. It may be a matter of the utmost importance to me that the house be built at once, and I am justified in making a contract with another builder to erect it. But by so doing I place it out of my power to allow the first builder to do the work if he should change his mind and offer to do it. The court applies that general rule to the case of premises leased and abandoned by the lessee. The lessor is not bound to rescind the lease, but may do the best he can with the property, both for its protection and to reduce the liability of the lessee.
There is a certain attitude in which a party may stand toward a contract and toward the other party that is entirely distinguishable from a rescission and yet so much like it as to have been sometimes mistaken for it. A builder who has contracted to erect a house for me, before the time for beginning on the work absolutely refuses to go on and perform the contract. I immediately contract with another builder to do the work. This I am justified in doing, not because the contract has been rescinded, for it has not been; but because I have a right to regard it as certain that the first builder will not perform his contract. This has sometimes been called an abandonment of the contract; but it is difficult to see the difference between an abandonment of a contract by both parties and a rescission by both. It is, and this is all that it is, an abandonment of all expectation on my part that the contract will be fulfilled. When the point is reached where, by reason of the refusal of the other party to perform, I have just ground for this abandonment of expectation, that is, for a certainty in my own mind that the contract will not he performed, I have a right to do the best I can for myself and my property, without in any degree relinquishing my rights under the contract. If this view be correct, as it seems clearly to be, it goes to show that the question whether a party has rescinded a contract is more a question of intent than of mere outward act.
*554The writer has undertaken merely to state what he believes to be certain general principles relating to the rescinding of contracts, and it does not fall within the purpose of this note to cite and comment on the very numerous and not entirely harmonious authorities on the subject. „